Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application 16/508,512 filed 7/11/2019 has been examined.
In this Office Action, claims 1-19 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/11/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an
abstract idea without significantly more.
Claim 1 recites:
applying the one or more parameters to the controllable sensors to optimize performance.
The limitation of applying the one or more parameters to the controllable sensors to optimize performance, as drafted, is a process that, under its broadest reasonable interpretation,
covers performance of the limitation in the mind but for the recitation of generic computer
components. That is, other than reciting a “cyber-physical system”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the cyber-physical system language, querying in the context of this claim encompasses the user manually determining generic “parameters” using generic optimization/performance data. Similarly, the limitation(s) of training; collecting; generating, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “cyber-physical system” language, training; collecting; generating in the context of this claim encompasses the user manually generating a listing of parameters based on generic optimizations. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)).

Further, these concepts also recite “Certain Methods of Organizing Human Activity”; (such as
commercial or legal interactions (including agreements in the form of contracts; legal
obligations; advertising, marketing or sales activities or behaviors; business relations) where
generating a listing of parameters based on generic optimizations is a method of human activity in commercial or legal interactions.
Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claim only
recites one additional element – using a cyber-physical system to perform both the training; collecting; generating and applying steps. The databases/processor in both steps is recited at a
high level of generality (i.e., as a generic processor performing a generic computer function of
generating parameters for generic optimizations) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more
than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a cyber-physical system to perform
both the training; collecting; generating and applying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible.

Dependent claims 2-9 are merely add further details of the abstract steps/elements recited in
claim 1 without integrating the idea into a practical application; or including an improvement to
another technology or technical field, an improvement to the functioning of the computer itself,
or meaningful limitations beyond generally linking the use of an abstract idea to a particular
technological environment. Therefore, dependent claims 2-9 are also directed towards
nonstatutory subject matter.

As per independent claims 10 and 11, are also rejected as ineligible subject matter under 35
U.S.C. 101 for substantially the same reasons as the method claim(s) 1. The components (i.e.,
system/medium described in independent claims 10 and 11 do not provide for integrating the
abstract idea into a practical application. At best, the claim(s) are merely providing alternate
environments to implement the abstract idea.

Dependent claims 12-19 merely add further details of the abstract steps/elements
recited in claim 1 without integrating the idea into a practical application; or including an
improvement to another technology or technical field, an improvement to the functioning of the
computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to
a particular technological environment. Therefore, dependent claims 12-19 are also
directed towards non-statutory subject matter.

  


















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Nasle et al., US Pub. No. 2009/0113049 A1.

As to claim 1 (and substantially similar claim 10), Nasle discloses a method for optimizing performance of a cyber-physical system,  
(Nasle teaches calibrating/optimizing performance see [0111] Only through such a process can predictions on the withstand abilities of protective devices, and the status, security and health of an electrical system be accurately calculated. Accuracy is important as the predictions can be used to arrive at actionable, mission critical or business critical conclusions that may lead to the re-alignment of the electrical distribution system for optimized performance or security.;
[0253] In operation 2606, the virtual system model of the monitored system is calibrated if a difference between the real-time data output and the predicted data output exceeds a threshold. That is, a determination is made as to whether the difference between the real-time data output and the predicted data output falls between a set value and an alarm condition value, where if the difference falls between the set value and the alarm condition value a virtual system model calibration operation can be initiated.;
See also [0013] Systems and methods for utilizing a neural network to make real-time predictions about the health, reliability, and performance of a monitored system are disclosed.;
See also [0034] FIG. 15 is a flow chart illustrating an example process for analyzing the reliability of an electrical power distribution and transmission system, in accordance with one
embodiment.)

comprising:
training a machine learning model, according to sensor data from the cyber physical
system, 
(Nasle [0238] That is, a neural network can be taught (i.e., learn) how to map between the known inputs and outputs (i.e. training set) and therefore have the ability to process
"new" inputs to arrive at a predicted output. There are many different types and forms of neural networks. However, one particularly common and useful type is the three-layer feedforward
neural network.;
see also [0246] For example, a training set of known input/output data would typically be
supplied by sensors that are interfaced to the various components that comprise the monitored system. As known input/ output data is continually fed into the neural network in
real-time, the various weighting factors in the neural network automatically self-adjusts (i.e., learns) to allow the power analytics prediction engine to make more accurate predictions/
forecasts about the health, reliability, and performance of the monitored system.)

to generate one or more parameters for controllable sensors in the cyber physical
system that optimize a performance indicator;
(Nasle teaches optimizing/aligning/calibrating the system for performance see [0196] In step 1802, the dynamic time domain model data can be updated to re-align the virtual system model in realtime so that it mirrors the real operating conditions of the
facility. The updates to the domain model data coupled with the ability to calibrate and age the virtual system model of the facility as it ages (i.e., real-time condition of the facility), as
describe above, provides a desirable approach to predicting the operational stability of the electrical power system operating under contingency situations. That is, these updates
account for the natural aging effects of hardware that comprise the total electrical power system by continuously synchronizing and calibrating both the control logic used in the simulation and the actual operating conditions of the electrical system.)

collecting new sensor data from the cyber-physical system;
(Nasle teaches various sensors for collecting data for the system see
[0088]. Thus, in operation, analytics server 116 can receive real-time data for various sensors, i.e., components, through data acquisition system 202. As can be seen, analytics server
116 can comprise various drivers configured to interface with the various types of sensors, etc., comprising data acquisition system 202. This data represents the real-time operational
data for the various components. For example, the data may indicate that a certain component is operating at a certain Voltage level and drawing certain amount of current. This information can then be fed to a modeling engine to generate a virtual system model 612 that is based on the actual real time operational data;
see also [0100] Method 700 proceeds to operation 708 where a determination is made as to whether the difference between the real-time data output and the predicted system data falls
between a set value and an alarm condition value, where if the difference falls between the set value and the alarm condition value a virtual system model calibration and a response can be
generated.;
see also [0097] method for managing real-time updates to a virtual system model of a monitored system, in accordance with one embodiment. Method 700 begins with operation 702 where
real-time data output from a sensor interfaced with the monitored system is received. The sensor is configured to capture output data at split-second intervals to effectuate “real time' data capture. For example, in one embodiment, the sensor is configured to generate hundreds of thousands of data readings per second. It should be appreciated, however, that the
number of data output readings taken by the sensor may be set to any value as long as the operational limits of the sensor and the data processing capabilities of the data acquisition hub are not exceeded.).


generating one or more parameters for the controllable sensors using the trained
machine learning model and the new sensor data; 
(Nasle  [0071] Associative memory is built through "experiential" learning in which each newly observed state is accumulated in the associative memory as a basis for interpreting future events.;
See also [0105] The calibration instruction can cause a calibration engine 134 to update
the virtual model being used by system modeling engine 124 to reflect the new operating information.;
see also [0238] That is, a neural network can be taught (i.e., learn) how to map between the known inputs and outputs (i.e. training set) and therefore have the ability to process "new" inputs to arrive at a predicted output. There are many different types and forms of neural networks. However, one particularly common and useful type is the three-layer feedforward neural network.).

and
applying the one or more parameters to the controllable sensors to optimize the
performance of the cyber-physical system
(Nasle [0111] Only through such a process can predictions on the withstand abilities of protective devices, and the status, security and health of an electrical system be accurately calculated. Accuracy is important as the predictions can be used to arrive at actionable, mission critical or business critical conclusions that may lead to the re-alignment of the electrical
distribution system for optimized performance or security.; 
see also [0196] In step 1802, the dynamic time domain model data can be updated to re-align the virtual system model in realtime so that it mirrors the real operating conditions of the
facility. The updates to the domain model data coupled with the ability to calibrate and age the virtual system model of the facility as it ages (i.e., real-time condition of the facility), as
describe above, provides a desirable approach to predicting the operational stability of the electrical power system operating under contingency situations. That is, these updates
account for the natural aging effects of hardware that comprise the total electrical power system by continuously synchronizing and calibrating both the control logic used in the simulation and the actual operating conditions of the electrical system)

It would have been obvious to one having ordinary skill in the art at the time the time of the effective filing date to apply new sensor data as taught by Nasle, since it was known in the art that neural network systems provide sensors that are configured to provide output values
for system parameters that indicate the operational status and/or "health" of the monitored system where for example, in an electrical power generation system, the current output or
voltage readings for the various components that comprise the power generation system is indicative of the overall health and/or operational condition of the system and the sensors are configured to also measure additional data that can affect system operation where an electrical power distribution system, the sensor output can include environmental information, e.g., temperature, humidity, etc., which can impact electrical power demand and can also affect the operation and efficiency of the power distribution system itself. (Nasle [0046, 0050]).


As to claim 2, Nasle discloses the method of claim 1, further comprising retraining the machine learning module based on the new sensor data 
(Nasle  [0071] Associative memory is built through "experiential" learning in which each newly observed state is accumulated in the associative memory as a basis for interpreting future events.;
See also [0105] The calibration instruction can cause a calibration engine 134 to update
the virtual model being used by system modeling engine 124 to reflect the new operating information.;
see also [0238] That is, a neural network can be taught (i.e., learn) how to map between the known inputs and outputs (i.e. training set) and therefore have the ability to process "new" inputs to arrive at a predicted output. There are many different types and forms of neural networks. However, one particularly common and useful type is the three-layer feedforward neural network.).

As to claim 3, Nasle discloses the method of claim 2, wherein retraining the machine learning module comprises:
determining a predicted performance indicator using the generated one or more
parameters; 
(Nasle [0224] That is, the analysis can predict (forecast) the system's ability to sustain power demand, maintain sufficient active and reactive power reserve, operate safely with minimum operating cost while maintaining an adequate level of reliability, and provide an acceptably high level of power quality while being subjected to various contingency events.)
and
determining an actual performance indicator from the cyber-physical system
(Nasle [0077] In the virtual world, simulations 304 of the virtual system model 206 provide
predicted values 306, which are correlated and synchronized with the real-time data 302. The real-time data can then be compared to the predicted values so that differences 308 can
be detected. The significance of these differences can be determined to determine the health status 310 of the system.;
see also [0095] The real-time monitored data can then provide the actual performance over time. By comparing the real-time time data with the predicted performance information, difference can be identified a tracked by, e.g., the analytics engine 118. Analytics engines 118 can then track trends, determine alarm states, etc., and generate a real-time report of the system status in response to the comparison.).

As to claim 4, Nasle discloses the method of claim 3, wherein retraining the machine learning module further comprises determining that a difference between the predicted performance indicator and the actual performance indicator exceeds a threshold, and wherein retraining the machine learning module is performed responsive to determining that the difference exceeds the threshold (Nasle teaches a Defined Difference Tolerance (DDT) value /threshold see [0065] In one embodiment, if the comparison performed by comparison engine 210 indicates that the differential between the real-time sensor output value and the expected value exceeds a Defined Difference Tolerance (DDT) value (i.e., the "real-time" output values of the sensor output do not indicate an alarm condition) but below an alarm condition (i.e., alarm
threshold value), a calibration request is generated by the analytics engine 118. If the differential exceeds, the alarm condition, an alarm or notification message is generated by
the analytics engine 118. If the differential is below the DTT value, the analytics engine does nothing and continues to monitor the real-time data and expected data.;
see also [ 0105] As described above, virtual system modeling engine 124 can be configured to model various aspects of the system to produce predicted values for the operation of various components within monitored system 102. These predicted values can be compared to actual values being received via data acquisition hub 112. If the differences are greater than a
certain threshold, e.g., the DTT, but not in an alarm condition, then a calibration instruction can be generated. The calibration instruction can cause a calibration engine 134 to update
the virtual model being used by system modeling engine 124 to reflect the new operating information.;
see also [0253] In operation 2606, the virtual system model of the monitored system is calibrated if a difference between the real-time data output and the predicted data output exceeds a threshold. That is, a determination is made as to whether the difference between the real-time data output and the predicted data output falls between a set value and an alarm condition value, where if the difference falls between the set value and the alarm condition value a virtual system model calibration operation can be initiated.).

As to claim 5, Nasle discloses the method of claim 1, wherein the machine learning model is an artificial neural network with a hidden layer that includes a plurality of radial basis function neurons (Nasle abstract: A system for utilizing a neural network to make real-time
predictions about the health, reliability, and performance of a monitored system are disclosed.;
see also [0239] FIG. 21 shows the three-layer feed-forward neural network where "Layer O" 2102 can be the input layer, "Layer 1" 2104 can be the hidden layer, and "Layer 2" 2106 can be
the output layer. The vector x=[x1 ... x,f can represent the input data sequence, the matrix w 01 can be the weight matrix from the input layer to the hidden layer, the matrix w 12 can be
the weight matrix from the hidden layer to the output layer, H1 and Ok can be the bias for the hidden and output layers, and outputk 2108 can by the neural network output value(s).;
see also [0244] For the neuron in the hidden layer;
see also [0240] FIG. 21 can also be described in a more compact form, as depicted in FIG. 22, where it is assumed that "Layer 2" 2104 has k number of neurons. Each neuron in "Layer 1"
2104 and "Layer 2" 2106 can consist of a summing junction (~) and an activation function (f).:).

As to claim 6, Nasle discloses the method of claim 5, wherein the hidden layer also includes a constant value neuron (Nasle [0245] As such, the weight w hi C2l between neurons h and 1
can be changed in proportion to the output of neuron hand the delta of neuron I. The weight changes at "Layer 1" 2104 can then take on the same form as "Layer 2" 2106, but the error at
each neuron is "back-propagated" from each of the output neurons k via the weights w1/
2l. It should be noted that t stands for sequence and usually eta (ri) is decreased as alpha
(a) is increased so that the total step size does not get too large.).

As to claim 7, Nasle discloses the method of claim 5, wherein the neurons of the hidden layer receive sensor data inputs from each of a plurality of sensors (Nasle see also [0244] For the neuron in the hidden layer;
see also [0240] FIG. 21 can also be described in a more compact form, as depicted in FIG. 22, where it is assumed that "Layer 2" 2104 has k number of neurons. Each neuron in "Layer 1"
2104 and "Layer 2" 2106 can consist of a summing junction (~) and an activation function (f).;
See also [0246] the power analytics server described previously, the threelayer feed-forward neural network can be applied as an "adaptive" power analytics prediction engine. For example, a training set of known input/output data would typically be supplied by sensors that are interfaced to the various components that comprise the monitored system. As known input/
output data is continually fed into the neural network in real-time, the various weighting factors in the neural network automatically self-adjusts (i.e., learns) to allow the power analytics prediction engine to make more accurate predictions/ forecasts about the health, reliability, and performance of the monitored system.).

As to claim 8, Nasle discloses the method of claim 5, wherein outputs of the hidden layer are compiled by a single neuron in an output layer (Nasle [0244] Finally, the weight update equations between the output layer (i.e., "Layer 2" 2106) and the hidden layer (i.e.,
"Layer 1" 2104) as well as the input layer (i.e., "Layer 0" 2102) can be represented as follows:
For the neuron in the output layer:).

As to claim 9, Nasle discloses the method of claim 1, wherein generating the one or more parameters and applying the one or more parameters to the controllable sensors is performed every time new sensor data is collected from the cyber-physical system (Nasle  [0071] Associative memory is built through "experiential" learning in which each newly observed state is accumulated in the associative memory as a basis for interpreting future events.;
See also [0105] The calibration instruction can cause a calibration engine 134 to update
the virtual model being used by system modeling engine 124 to reflect the new operating information.;
see also [0238] That is, a neural network can be taught (i.e., learn) how to map between the known inputs and outputs (i.e. training set) and therefore have the ability to process "new" inputs to arrive at a predicted output. There are many different types and forms of neural networks. However, one particularly common and useful type is the three-layer feedforward neural network).

As to claim 11, Nasle discloses a system for optimizing performance of a cyber-physical system, 
(Nasle teaches calibrating/optimizing performance see [0111] Only through such a process can
predictions on the withstand abilities of protective devices, and the status, security and health of
an electrical system be accurately calculated. Accuracy is important as the predictions can be
used to arrive at actionable, mission critical or business critical conclusions that may lead to the
re-alignment of the electrical distribution system for optimized performance or security.;
[0253] In operation 2606, the virtual system model of the monitored system is calibrated if a
difference between the real-time data output and the predicted data output exceeds a threshold.
That is, a determination is made as to whether the difference between the real-time data output
and the predicted data output falls between a set value and an alarm condition value, where if
the difference falls between the set value and the alarm condition value a virtual system model
calibration operation can be initiated.)
comprising:
model trainer configured to train a machine learning model, according to sensor
data from the cyber-physical system, 
(Nasle [0238] That is, a neural network can be taught (i.e., learn) how to map between the
known inputs and outputs (i.e. training set) and therefore have the ability to process
"new" inputs to arrive at a predicted output. There are many different types and forms of neural
networks. However, one particularly common and useful type is the three-layer feedforward
neural network.;
see also [0246] For example, a training set of known input/output data would typically be
supplied by sensors that are interfaced to the various components that comprise the monitored
system. As known input/ output data is continually fed into the neural network in
real-time, the various weighting factors in the neural network automatically self-adjusts (i.e.,
learns) to allow the power analytics prediction engine to make more accurate predictions/
forecasts about the health, reliability, and performance of the monitored system.)

to generate one or more parameters for controllable
sensors in the cyber-physical system that optimize a performance indicator;
(Nasle teaches optimizing/aligning/calibrating the system for performance see [0196] In step
1802, the dynamic time domain model data can be updated to re-align the virtual system model
in realtime so that it mirrors the real operating conditions of the
facility. The updates to the domain model data coupled with the ability to calibrate and age the
virtual system model of the facility as it ages (i.e., real-time condition of the facility), as
describe above, provides a desirable approach to predicting the operational stability of the
electrical power system operating under contingency situations. That is, these updates
account for the natural aging effects of hardware that comprise the total electrical power system
by continuously synchronizing and calibrating both the control logic used in the simulation and
the actual operating conditions of the electrical system.)

an optimizer configured to generate one or more parameters for the controllable
sensors
(Nasle teaches optimizing/aligning/calibrating the system for performance see [0196] In step
1802, the dynamic time domain model data can be updated to re-align the virtual system model
in realtime so that it mirrors the real operating conditions of the
facility. The updates to the domain model data coupled with the ability to calibrate and age the
virtual system model of the facility as it ages (i.e., real-time condition of the facility), as
describe above, provides a desirable approach to predicting the operational stability of the
electrical power system operating under contingency situations. That is, these updates
account for the natural aging effects of hardware that comprise the total electrical power system
by continuously synchronizing and calibrating both the control logic used in the simulation and
the actual operating conditions of the electrical system.)

using the trained machine learning model and new sensor data; 
(Nasle [0071] Associative memory is built through "experiential" learning in which each newly
observed state is accumulated in the associative memory as a basis for interpreting future
events.;
See also [0105] The calibration instruction can cause a calibration engine 134 to update
the virtual model being used by system modeling engine 124 to reflect the new operating
information.;
see also [0238] That is, a neural network can be taught (i.e., learn) how to map between the
known inputs and outputs (i.e. training set) and therefore have the ability to process "new"
inputs to arrive at a predicted output. There are many different types and forms of neural
networks. However, one particularly common and useful type is the three-layer feedforward
neural network.).)

and
a sensor interface configured to collect the new sensor data from the cyber-physical
system 
(Nasle [0246] For example, a training set of known input/output data would typically be
supplied by sensors that are interfaced to the various components that comprise the monitored system. As known input/ output data is continually fed into the neural network in real-time, the various weighting factors in the neural network automatically self-adjusts (i.e., learns) to allow the power analytics prediction engine to make more accurate predictions/ forecasts about the health, reliability, and performance of the monitored system;
 [0238] That is, a neural network can be taught (i.e., learn) how to map between the
known inputs and outputs (i.e. training set) and therefore have the ability to process "new"
inputs to arrive at a predicted output. There are many different types and forms of neural
networks. However, one particularly common and useful type is the three-layer feedforward
neural network.)
and
to apply the one or more parameters to the controllable sensors to optimize the
performance of the cyber-physical system
(Nasle [0111] Only through such a process can predictions on the withstand abilities of
protective devices, and the status, security and health of an electrical system be accurately
calculated. Accuracy is important as the predictions can be used to arrive at actionable, mission
critical or business critical conclusions that may lead to the re-alignment of the electrical
distribution system for optimized performance or security.;
see also [0196] In step 1802, the dynamic time domain model data can be updated to re-align
the virtual system model in realtime so that it mirrors the real operating conditions of the
facility. The updates to the domain model data coupled with the ability to calibrate and age the
virtual system model of the facility as it ages (i.e., real-time condition of the facility), as
describe above, provides a desirable approach to predicting the operational stability of the
electrical power system operating under contingency situations. That is, these updates
account for the natural aging effects of hardware that comprise the total electrical power system
by continuously synchronizing and calibrating both the control logic used in the simulation and
the actual operating conditions of the electrical system).

It would have been obvious to one having ordinary skill in the art at the time the time of the
effective filing date to apply new sensor data as taught by Nasle, since it was known in the art
that neural network systems provide sensors that are configured to provide output values
for system parameters that indicate the operational status and/or "health" of the monitored
system where for example, in an electrical power generation system, the current output or
voltage readings for the various components that comprise the power generation system is
indicative of the overall health and/or operational condition of the system and the sensors are
configured to also measure additional data that can affect system operation where an electrical
power distribution system, the sensor output can include environmental information, e.g.,
temperature, humidity, etc., which can impact electrical power demand and can also affect the
operation and efficiency of the power distribution system itself. (Nasle [0046, 0050]).

As to claim 12, Nasle discloses the system of claim 11, wherein the model trainer is further configured to retraining the machine learning module based on the new sensor data
(Nasle [0071] Associative memory is built through "experiential" learning in which each newly
observed state is accumulated in the associative memory as a basis for interpreting future
events.;
See also [0105] The calibration instruction can cause a calibration engine 134 to update
the virtual model being used by system modeling engine 124 to reflect the new operating
information.;
see also [0238] That is, a neural network can be taught (i.e., learn) how to map between the
known inputs and outputs (i.e. training set) and therefore have the ability to process "new"
inputs to arrive at a predicted output. There are many different types and forms of neural
networks. However, one particularly common and useful type is the three-layer feedforward
neural network.).

As to claim 13, Nasle discloses the system of claim 12, wherein the model trainer is further configured to determine a predicted performance indicator using the generated one or more parameters 
(Nasle [0224] That is, the analysis can predict (forecast) the system's ability to sustain power
demand, maintain sufficient active and reactive power reserve, operate safely with minimum
operating cost while maintaining an adequate level of reliability, and provide an acceptably high
level of power quality while being subjected to various contingency events.)
and to determine an actual performance indicator from the cyber-physical system (Nasle [0077] In the virtual world, simulations 304 of the virtual system model 206 provide
predicted values 306, which are correlated and synchronized with the real-time data 302. The
real-time data can then be compared to the predicted values so that differences 308 can
be detected. The significance of these differences can be determined to determine the health
status 310 of the system.;
see also [0095] The real-time monitored data can then provide the actual performance over
time. By comparing the real-time time data with the predicted performance information,
difference can be identified a tracked by, e.g., the analytics engine 118. Analytics engines 118
can then track trends, determine alarm states, etc., and generate a real-time report of the
system status in response to the comparison.).

As to claim 14, Nasle discloses the system of claim 13, wherein the model trainer is further configured to
determine that a difference between the predicted performance indicator and the actual
performance indicator exceeds a threshold and to perform retraining responsive to the
determination that the difference exceeds the threshold(Nasle teaches a Defined Difference Tolerance (DDT) value /threshold see [0065]
In one embodiment, if the comparison performed by comparison engine 210 indicates that the
differential between the real-time sensor output value and the expected value exceeds a
Defined Difference Tolerance (DDT) value (i.e., the "real-time" output values of the sensor
output do not indicate an alarm condition) but below an alarm condition (i.e., alarm
threshold value), a calibration request is generated by the analytics engine 118. If the
differential exceeds, the alarm condition, an alarm or notification message is generated by
the analytics engine 118. If the differential is below the DTT value, the analytics engine does
nothing and continues to monitor the real-time data and expected data.;
see also [ 0105] As described above, virtual system modeling engine 124 can be configured to
model various aspects of the system to produce predicted values for the operation of various
components within monitored system 102. These predicted values can be compared to actual
values being received via data acquisition hub 112. If the differences are greater than a
certain threshold, e.g., the DTT, but not in an alarm condition, then a calibration instruction can
be generated. The calibration instruction can cause a calibration engine 134 to update
the virtual model being used by system modeling engine 124 to reflect the new operating
information.;
see also [0253] In operation 2606, the virtual system model of the monitored system is
calibrated if a difference between the real-time data output and the predicted data output
exceeds a threshold. That is, a determination is made as to whether the difference between the
real-time data output and the predicted data output falls between a set value and an alarm
condition value, where if the difference falls between the set value and the alarm condition value
a virtual system model calibration operation can be initiated.).


As to claim 15, Nasle discloses the system of claim 11, wherein the machine learning model is an artificial neural network with a hidden layer that includes a plurality of radial basis function neurons (Nasle abstract: A system for utilizing a neural network to make real-time
predictions about the health, reliability, and performance of a monitored system are disclosed.;
see also [0239] FIG. 21 shows the three-layer feed-forward neural network where "Layer O"
2102 can be the input layer, "Layer 1" 2104 can be the hidden layer, and "Layer 2" 2106 can be
the output layer. The vector x=[x1 ... x,f can represent the input data sequence, the matrix w 01
can be the weight matrix from the input layer to the hidden layer, the matrix w 12 can be
the weight matrix from the hidden layer to the output layer, H1 and Ok can be the bias for the
hidden and output layers, and outputk 2108 can by the neural network output value(s).;
see also [0244] For the neuron in the hidden layer;
see also [0240] FIG. 21 can also be described in a more compact form, as depicted in FIG. 22,
where it is assumed that "Layer 2" 2104 has k number of neurons. Each neuron in "Layer 1"
2104 and "Layer 2" 2106 can consist of a summing junction (~) and an activation function (f).:).

As to claim 16, Nasle discloses the system of claim 15, wherein the hidden layer also includes a constant value neuron (Nasle [0245] As such, the weight w hi C2l between neurons h and 1
can be changed in proportion to the output of neuron hand the delta of neuron I. The weight
changes at "Layer 1" 2104 can then take on the same form as "Layer 2" 2106, but the error at
each neuron is "back-propagated" from each of the output neurons k via the weights w1/
2l. It should be noted that t stands for sequence and usually eta (ri) is decreased as alpha
(a) is increased so that the total step size does not get too large.).

As to claim 17, Nasle discloses the system of claim 15, wherein the neurons of the hidden layer receive sensor data inputs from each of a plurality of sensors
(Nasle see also [0244] For the neuron in the hidden layer;
see also [0240] FIG. 21 can also be described in a more compact form, as depicted in FIG. 22,
where it is assumed that "Layer 2" 2104 has k number of neurons. Each neuron in "Layer 1"
2104 and "Layer 2" 2106 can consist of a summing junction (~) and an activation function (f).;
See also [0246] the power analytics server described previously, the threelayer feed-forward
neural network can be applied as an "adaptive" power analytics prediction engine. For example,
a training set of known input/output data would typically be supplied by sensors that are
interfaced to the various components that comprise the monitored system. As known input/
output data is continually fed into the neural network in real-time, the various weighting factors
in the neural network automatically self-adjusts (i.e., learns) to allow the power analytics
prediction engine to make more accurate predictions/ forecasts about the health, reliability, and
performance of the monitored system.).

As to claim 18, Nasle discloses the system of claim 15, wherein outputs of the hidden layer are compiled by a single neuron in an output layer
(Nasle [0244] Finally, the weight update
equations between the output layer (i.e., "Layer 2" 2106) and the hidden layer (i.e.,
"Layer 1" 2104) as well as the input layer (i.e., "Layer 0" 2102) can be represented as follows:
For the neuron in the output layer:).

As to claim 19, Nasle discloses the system of claim 11, wherein the model trainer is further configured to generate the one or more parameters, and wherein the sensor interface is further configured to apply the one or more parameters to the controllable sensors, every time new sensor data is collected from the cyber-physical system
(Nasle [0071] Associative memory is built through "experiential" learning in which each newly observed state is accumulated in the associative memory as a basis for interpreting future events.;
See also [0105] The calibration instruction can cause a calibration engine 134 to update
the virtual model being used by system modeling engine 124 to reflect the new operating
information.;
see also [0238] That is, a neural network can be taught (i.e., learn) how to map between the
known inputs and outputs (i.e. training set) and therefore have the ability to process "new"
inputs to arrive at a predicted output. There are many different types and forms of neural
networks. However, one particularly common and useful type is the three-layer feedforward
neural network).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen et al., US Pub. No. 2004/0249775 A1, teaches a method and system is provided for optimizing the performance of a power generation and distribution system by forecasting very short term load forecasts through the use of historical load data, demand patterns and short term load forecasts;

Mansingh et al., US Pub. No. 2004/0260489 A1, teaches a method and system is provided for optimizing the performance of a power generation and distribution system that monitors the performance of a power system, detects disturbances and calculates statistical information, uses historical performance data and economic factors to analyze and control the production of power. Load demands are predicted by utilizing very short term load forecasts that are
based on historical load data, demand patterns and short term load forecasts. Generating units are each assigned a temporal trajectory of output power over consecutive time intervals. The allocation of available resources is assigned so as to minimize costs associated with meeting changing loads; and

Khavronin et al., US Pub. No. 2022/0188700 A1, teaches a distributed hyperparameter
(HP) tuning system, which includes a manager and a plurality of trainers. The manager continuously estimates HP sets for a machine learning (ML) model and distributes each HP set to respective trainers. Each trainer obtains a respective HP set and trains a local version of the ML model using the respective HP set. Each trainer determines a performance value for an HP sets used to train its local version of the ML model, and sends the performance value and the HP set to the manager. The manager estimates a new HP set from the HP set received from each trainer. The HP set estimation continues until convergence takes place. Other embodiments may be described and/or claimed. 


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152